In an action for a separation, the appeals are from four orders. (1) Order, dated January 11, 1955, denying appellant’s motion to dismiss the complaint as insufficient in law, affirmed, with $10 costs and disbursements. No opinion. (2) Order, dated February 1, 1955, awarding respondent $200 for counsel fees and expenses in defense of the husband’s appeals, affirmed, without costs. No opinion. (3) Order, dated January 11, 1955, awarding temporary alimony and counsel fees, modified by reducing the counsel fees from $750 to $500 and by reducing the alimony from $75 to $50 a week and by adding thereto a provision that the amount of $50 is for the support of the respondent and the infant child of the parties. As thus modified, order affirmed, without costs. (4) Order, dated February 1, 1955, adjudging appellant in contempt for failure to pay temporary alimony, modified (a) by striking from the second, third, fourth, and fifth ordering pargaraphs the figure “ $325.00 ” and substi*1053tuting in place thereof the figure “$25.00”; (b) by striking from the second ordering paragraph the figure “ $75.00 ” and substituting therefor the figure “$50.00”; by striking from the same paragraph the words “$25.00 on January 14, 1955, and $25.00 on January 21, 1955,” and substituting in place thereof the figure “$225.00.” As thus modified, order affirmed, without costs. On the evidence the awards for alimony and counsel fees are excessive. The contempt order fails to reflect credit for payments made by appellant in the whole period between the dates of the motion for temporary alimony and the motion to punish. Concededly, an additional payment of $100 has since been made on account of the arrears. Wenzel, Acting P. J., MaeCrate, Schmidt, Beldoek and Ughetta, JJ., concur.